


EXHIBIT 10.16






RESTRICTED STOCK UNIT AWARD
NOTICE (for U.S. Participants)


Vitesse Semiconductor Corporation
ID: 77-0138960





NAME
ADDRESS


Grant Number:
Plan:
ID: 




2013 Incentive Plan


 





Vitesse Semiconductor Corporation (the "Company") has granted you a Restricted
Stock Unit Award (the "Award"). The Award is subject to all the terms and
conditions set forth in this Restricted Stock Unit Award Notice (the "Award
Notice"), the Restricted Stock Unit Award Agreement and the Company's 2013
Incentive Plan (the "Plan"), which are available on E-Trade and incorporated
into the Award Notice in their entirety.
    
 
Date of Grant:
 
 
Number of Restricted Stock Units:
 
 
Vesting Schedule:
The Award shall vest and become payable according to the following schedule:
 
Period of Continuous Employment or Service With the Company or Related Companies
From the Date of Grant


Portion of Award That Is
Vested and Payable
 
On XXXXX
25% of Total Shares Granted
 
On the first anniversary of the Grant Date
50% of Total Shares Granted
 
On the second anniversary of the Grant Date
75% of Total Shares Granted
 
On the third anniversary of the Grant Date
100% of Total Shares Granted



Additional Terms/Acknowledgement: By your online acceptance of this Award, you
acknowledge receipt of, and understand and agree to, the Award Notice, the
Restricted Stock Unit Award Agreement and the Plan. You further acknowledge that
as of the Grant Date, the Award Notice, the Restricted Stock Award Agreement and
the Plan set forth the entire understanding between Participant and the Company
regarding the Award and supersede all prior oral and written agreements on the
subject.


VITESSE SEMICONDUCTOR CORPORATION


Martin S. McDermut
Sr VP, Finance & CFO




--------------------------------------------------------------------------------








VITESSE SEMICONDUCTOR CORPORATION
2013 INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
(FOR U.S. PARTICIPANTS)
Pursuant to your Restricted Stock Unit Award Notice (the “Award Notice”) and
this Restricted Stock Unit Award Agreement (this “Agreement”), Vitesse
Semiconductor Corporation (the “Company”) has granted you a Restricted Stock
Unit Award (the “Award”) under its 2013 Incentive Plan (the “Plan”) for the
number of Restricted Stock Units indicated in your Award Notice. Capitalized
terms not explicitly defined in this Agreement but defined in the Plan shall
have the same definitions as in the Plan.
The details of the Award are as follows:
1.Vesting
The Award will vest and become payable according to the vesting schedule set
forth in the Award Notice (the “Vesting Schedule”). One share of the Company’s
Common Stock will be issuable for each Restricted Stock Unit that vests and
becomes payable. Restricted Stock Units that have vested and are no longer
subject to forfeiture according to the Vesting Schedule are referred to herein
as “Vested Units.” Restricted Stock Units that have not vested and remain
subject to forfeiture under the Vesting Schedule are referred to herein as
“Unvested Units.” The Unvested Units will vest (and to the extent so vested
cease to be Unvested Units remaining subject to forfeiture) and become payable
in accordance with the Vesting Schedule (the Unvested and Vested Units are
collectively referred to herein as the “Units”). As soon as practicable after
Unvested Units become Vested Units, the Company will settle the Vested Units by
issuing to you one share of the Company’s Common Stock for each Vested Unit. The
Award will terminate and the Units will be subject to forfeiture upon your
Termination of Service as set forth in Section 2.
2.Termination of Award upon Termination of Service
Unless the Plan Administrator determines otherwise prior to your Termination of
Service, upon your Termination of Service any portion of the Award that has not
vested as provided in Section 1 will immediately terminate and all Unvested
Units shall immediately be forfeited without payment of any further
consideration to you.
3.Securities Law Compliance
3.1 You represent and warrant that you (a) have been furnished with a copy of
the Plan and all information which you deem necessary to evaluate the merits and
risks of receipt of the Award, (b) have had the opportunity to ask questions and
receive answers concerning the information received about the Award and the
Company, and (c) have been given the opportunity to obtain any additional
information you deem necessary to verify the accuracy of any information
obtained concerning the Award and the Company.
3.2 You hereby agree that you will in no event sell or distribute all or any
part of the shares of the Company’s Common Stock that you receive pursuant to
settlement of this Award (the “Shares”) unless (a) there is an effective
registration statement under the Securities Act and applicable state securities
laws covering any such transaction involving the Shares or (b) the Company
receives an opinion of your legal counsel (concurred in by legal counsel for the
Company) stating that such transaction is exempt from registration or the
Company otherwise satisfies itself that such transaction is exempt from
registration. You understand that the Company has no obligation to you to
maintain any registration of the Shares with the SEC and has not represented to
you that it will so maintain registration of the Shares.




--------------------------------------------------------------------------------




3.3 You confirm that you have been advised, prior to your receipt of the Shares,
that neither the offering of the Shares nor any offering materials have been
reviewed by any administrator under the Securities Act or any other applicable
securities act (the “Acts”) and that the Shares cannot be resold unless they are
registered under the Acts or unless an exemption from such registration is
available.
3.4 You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.
4.Transfer Restrictions
Units shall not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law.
5.No Rights as Stockholder
You shall not have voting or other rights as a stockholder of the Common Stock
with respect to the Units.
6.Independent Tax Advice
You acknowledge that determining the actual tax consequences to you of receiving
or disposing of the Units and Shares may be complicated. These tax consequences
will depend, in part, on your specific situation and may also depend on the
resolution of currently uncertain tax law and other variables not within the
control of the Company. You are aware that you should consult a competent and
independent tax advisor for a full understanding of the specific tax
consequences to you of receiving the Units and receiving or disposing of the
Shares. Prior to executing this Agreement, you either have consulted with a
competent tax advisor independent of the Company to obtain tax advice concerning
the receipt of the Units and the receipt or disposition of the Shares in light
of your specific situation or you have had the opportunity to consult with such
a tax advisor but chose not to do so.
7.Withholding
You are ultimately responsible for all taxes owed in connection with this Award
(e.g., at vesting and/or upon receipt of the Shares), including any domestic or
foreign tax withholding obligation required by law, whether national, federal,
state or local, including FICA or any other social tax obligation (the “Tax
Withholding Obligation”), regardless of any action the Company or any Related
Company takes with respect to any such Tax Withholding Obligation that arises in
connection with this Award. As a condition to the issuance of Shares pursuant to
this Award, you agree to make arrangements satisfactory to the Company for the
payment of the Tax Withholding Obligation that arises upon receipt of the Shares
or otherwise. The Company may refuse to issue any Shares to you until you
satisfy the Tax Withholding Obligation. The Company may withhold from the shares
otherwise payable to you with respect to your Vested Units the number of whole
shares of the Company’s common stock required to satisfy the minimum applicable
Tax Withholding Obligation, the number to be determined by the Company based on
the Fair Market Value of the Company’s Common Stock on the date the Company is
required to withhold. Notwithstanding the forgoing, to the maximum extent
permitted by law, the Company has the right to retain without notice from salary
or other amounts payable to you, an amount sufficient to satisfy the Tax
Withholding Obligation.
8.Dividends
To the extent the Company pays any cash dividends with respect to shares of the
Company’s Common Stock while this Award is outstanding, the Company will retain
for your account an amount of cash equal to any such dividends payable with
respect to the shares covered by your Unvested Units, and such amount will be
paid to you in a lump sum upon the vesting and payment of such Unvested Units in




--------------------------------------------------------------------------------




accordance with this agreement, subject to any applicable Tax Withholding
Obligation. You will have no right to receive any dividend payments pursuant to
this Section 8 with respect to Units that do not vest or are otherwise
forfeited.
9.General Provisions
9.1 Assignment. The Company may assign its forfeiture rights at any time,
whether or not such rights are then exercisable, to any person or entity
selected by the Company’s Board of Directors.
9.2 No Waiver. No waiver of any provision of this Agreement will be valid unless
in writing and signed by the person against whom such waiver is sought to be
enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.
9.3 Undertaking. You hereby agree to take whatever additional action and execute
whatever additional documents the Company may deem necessary or advisable in
order to carry out or effect one or more of the obligations or restrictions
imposed on either you or the Units pursuant to the express provisions of this
Agreement.
9.4 Agreement Is Entire Contract. This Agreement (together with the Award
Notice) constitutes the entire contract between the parties hereto with regard
to the subject matter hereof. This Agreement is made pursuant to the provisions
of the Plan and will in all respects be construed in conformity with the express
terms and provisions of the Plan.
9.5 Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
you and your legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person will have become
a party to this Agreement and agreed in writing to join herein and be bound by
the terms and conditions hereof.
9.6 No Employment or Service Contract. Nothing in this Agreement will affect in
any manner whatsoever the right or power of the Company, or a Related Company,
to terminate your employment or services on behalf of the Company, for any
reason, with or without Cause.






